Exhibit 10.1

 

Wayside Technology Group, Inc.

 

Code of Ethics and Business Conduct & Anti-Corruption Policy

 

A.    Code of Ethics and Business Conduct Policy

 

1.         Introduction.

 

1.1          The Board of Directors of Wayside Technology Group, Inc. (together
with its subsidiaries, the “Company”) has adopted this Code of Ethics and
Business Conduct (the “Code”) in order to:

 

(a)           promote honest and ethical conduct, including the ethical handling
of actual or apparent conflicts of interest;

 

(b)           promote full, fair, accurate, timely and understandable disclosure
in reports and documents that the Company files with, or submits to, the
Securities and Exchange Commission (the “SEC”) and in other public
communications made by the Company;

 

(c)           promote compliance with applicable governmental laws, rules and
regulations;

 

(d)           promote the protection of Company assets, including corporate
opportunities and confidential information;

 

(e)           promote fair dealing practices;

 

(f)            deter wrongdoing; and

 

(g)           ensure accountability for adherence to the Code.

 

1.2          All directors, officers and employees are required to be familiar
with the Code, comply with its provisions and report any suspected violations as
described below in Section 10., Reporting and Enforcement.

 

2.         Honest and Ethical Conduct.

 

2.1          The Company’s policy is to promote high standards of integrity by
conducting its affairs honestly and ethically.

 

2.2          Each director, officer and employee must act with integrity and
observe the highest ethical standards of business conduct in his or her dealings
with the Company’s customers, suppliers, partners, service providers,
competitors, employees and anyone else with whom he or she has contact in the
course of performing his or her job.

 

--------------------------------------------------------------------------------


 

3.         Conflicts of Interest.

 

3.1          A conflict of interest occurs when an individual’s private interest
(or the interest of a member of his or her family) interferes, or even appears
to interfere, with the interests of the Company as a whole. A conflict of
interest can arise when an employee, officer or director (or a member of his or
her family) takes actions or has interests that may make it difficult to perform
his or her work for the Company objectively and effectively. Conflicts of
interest also arise when an employee, officer or director (or a member of his or
her family) receives improper personal benefits as a result of his or her
position in the Company.

 

3.2          Loans by the Company to, or guarantees by the Company of
obligations of, employees or their family members are of special concern and
could constitute improper personal benefits to the recipients of such loans or
guarantees, depending on the facts and circumstances. Loans by the Company to,
or guarantees by the Company of obligations of, any director or executive
officer or their family members are expressly prohibited.

 

3.3          Whether or not a conflict of interest exists or will exist can be
unclear. Conflicts of interest should be avoided unless specifically authorized
as described in Section 3.4.

 

3.4          Persons other than directors and executive officers who have
questions about a potential conflict of interest or who become aware of an
actual or potential conflict should discuss the matter with, and seek a
determination and prior authorization or approval from, their supervisor,
manager or other appropriate personnel. A supervisor, manager or other
appropriate personnel may not authorize or approve conflict of interest matters
or make determinations as to whether a problematic conflict of interest exists
without first providing the Chief Compliance Officer, who shall be the Chief
Financial Officer or other officer designated by the Board, with a written
description of the activity and seeking the Chief Compliance Officer’s written
approval. If the supervisor, manager or other appropriate personnel is himself
or herself involved in the potential or actual conflict, the matter should
instead be discussed directly with the Chief Compliance Officer.

 

Directors and executive officers must seek determinations and prior
authorizations or approvals of potential conflicts of interest exclusively from
the Audit Committee.

 

4.         Compliance.

 

4.1          Employees, officers and directors should comply, both in letter and
spirit, with all applicable laws, rules and regulations in the cities, states
and countries in which the Company operates.

 

4.2          Although not all employees, officers and directors are expected to
know the details of all applicable laws, rules and regulations, it is important
to know enough to determine when to seek advice from appropriate personnel.
Questions about compliance should be addressed to the Company’s counsel. 
Contact information for Company counsel is available from the Chief Compliance
Officer.

 

--------------------------------------------------------------------------------


 

4.3          No director, officer or employee may purchase or sell any Company
securities while in possession of material non-public information regarding the
Company, nor may any director, officer or employee purchase or sell another
company’s securities while in possession of material non-public information
regarding that company. All directors, officers and employees must familiarize
themselves with and follow the  Company’s statement of policy regarding
compliance with all applicable securities laws and regulations and the avoidance
of conflicts of interest.  It is against Company policies and illegal for any
director, officer or employee to use material non-public information regarding
the Company or any other company to:

 

(a)           obtain profit for himself or herself; or

 

(b)           directly or indirectly “tip” others who might make an investment
decision on the basis of that information.

 

5.         Disclosure.

 

5.1          The Company’s periodic reports and other documents filed with the
SEC, including all financial statements and other financial information, must
comply with applicable federal securities laws and SEC rules.

 

5.2          Each director, officer and employee who contributes in any way to
the preparation or verification of the Company’s financial statements and other
financial information must ensure that the Company’s books, records and accounts
are accurately maintained. Each director, officer and employee must cooperate
fully with the Company’s accounting and internal audit departments, as well as
the Company’s independent public accountants and counsel.

 

5.3          Each director, officer and employee who is involved in the
Company’s disclosure process must:

 

(a)           be familiar with and comply with the Company’s disclosure controls
and procedures and its internal control over financial reporting; and

 

(b)           take all necessary steps to ensure that all filings with the SEC
and all other public communications about the financial and business condition
of the Company provide full, fair, accurate, timely and understandable
disclosure.

 

6.         Protection and Proper Use of Company Assets.

 

6.1          All directors, officers and employees should protect the Company’s
assets and ensure their efficient use. Theft, carelessness and waste have a
direct impact on the Company’s profitability and are prohibited.

 

6.2          All Company assets should be used only for legitimate business
purposes. Any suspected incident of fraud or theft should be reported for
investigation immediately.

 

--------------------------------------------------------------------------------


 

6.3          The obligation to protect Company assets includes the Company’s
proprietary information. Proprietary information includes intellectual property
such as trade secrets, patents, trademarks, and copyrights, as well as business
and marketing plans, engineering and manufacturing ideas, designs, databases,
records and any non-public financial data or reports. Unauthorized use or
distribution of this information is prohibited and could also be illegal and
result in civil or criminal penalties.

 

7.         Corporate Opportunities. All directors, officers and employees owe a
duty to the Company to advance its interests when the opportunity arises.
Directors, officers and employees are prohibited from taking for themselves
personally (or for the benefit of friends or family members) opportunities that
are discovered through the use of Company assets, property, information or
position.  Directors, officers and employees may not use Company assets,
property, information or position for personal gain (including gain of friends
or family members). In addition, no director, officer or employee may compete
with the Company.

 

8.         Confidentiality. Directors, officers and employees should maintain
the confidentiality of information entrusted to them by the Company or by its
customers, suppliers or partners, except when disclosure is expressly authorized
or is required or permitted by law. Confidential information includes all
non-public information (regardless of its source) that might be of use to the
Company’s competitors or harmful to the Company or its customers, suppliers or
partners if disclosed. Directors, officers and employees are reminded to comply
with the provisions of any confidentiality agreements that they may have entered
into with the Company.

 

9.         Fair Dealing. Each director, officer and employee must deal fairly
with the Company’s customers, suppliers, partners, service providers,
competitors, employees and anyone else with whom he or she has contact in the
course of performing his or her job. No director, officer or employee may take
unfair advantage of anyone through manipulation, concealment, abuse or
privileged information, misrepresentation of facts or any other unfair dealing
practice.

 

10.       Reporting and Enforcement.

 

10.1        Reporting and Investigation of Violations.

 

(a)           Actions prohibited by this Code involving directors or executive
officers must be reported to the Audit Committee.

 

(b)           Actions prohibited by this Code involving anyone other than a
director or executive officer must be reported to the reporting person’s
supervisor, manager or other appropriate personnel.

 

(c)           After receiving a report of an alleged prohibited action, the
Audit Committee, the relevant supervisor, manager or other appropriate personnel
must promptly take all appropriate actions necessary to investigate.

 

(d)           All directors, officers and employees are expected to cooperate in
any internal investigation of misconduct.

 

--------------------------------------------------------------------------------


 

10.2        Enforcement.

 

(a)           The Company must ensure prompt and consistent action against
violations of this Code.

 

(b)           If, after investigating a report of an alleged prohibited action
by a director or executive officer, the Audit Committee determines that a
violation of this Code has occurred, the Audit Committee will report such
determination to the Board of Directors.

 

(c)           If, after investigating a report of an alleged prohibited action
by any other person, the relevant supervisor, manager or other appropriate
personnel determines that a violation of this Code has occurred, the supervisor,
manager or other appropriate personnel will report such determination to the
Audit Committee.

 

(d)           Upon receipt of a determination that there has been a violation of
this Code, the Board of Directors will take such preventative or disciplinary
action as it deems appropriate, including, but not limited to, reassignment,
demotion, dismissal and, in the event of criminal conduct or other serious
violations of the law, notification of appropriate governmental authorities.

 

10.3        Waivers.

 

(a)           The Board of Directors may, in its discretion, waive any violation
of this Code.

 

(b)           Any waiver for a director or an executive officer shall be
disclosed as required by SEC and NASDAQ rules.

 

10.4        Prohibition on Retaliation.

 

The Company does not tolerate acts of retaliation against any director, officer
or employee who makes a good faith report of known or suspected acts of
misconduct or other violations of this Code.

 

--------------------------------------------------------------------------------


 

B.    Anti-Corruption Policy

 

1.             Introduction.

 

Combating Corruption. Wayside Technology Group, Inc. (the “Company”) operates in
a wide range of legal and business environments, many of which pose challenges
to our ability to conduct our business operations with integrity. As a company,
we strive to conduct ourselves according to the highest standards of ethical
conduct. Throughout its operations, the Company seeks to avoid even the
appearance of impropriety in the actions of its directors, officers, employees,
and agents.

 

Accordingly, this Anti-Corruption Policy (“Policy”) reiterates our commitment to
integrity, and explains the specific requirements and prohibitions applicable to
our operations under anti-corruption laws, including, but not limited to, the US
Foreign Corrupt Practices Act of 1977 (“FCPA”). This Policy contains information
intended to reduce the risk of corruption and bribery from occurring in the
Company’s activities. The Company strictly prohibits all forms of corruption and
bribery and will take all necessary steps to ensure that corruption and bribery
do not occur in its business activities.

 

Under the FCPA, it is illegal for US persons, including US companies or any
companies traded on US exchanges, and their subsidiaries, directors, officers,
employees, and agents, to bribe non-US government officials. The concept of
prohibiting bribery is simple. However, understanding the full scope of the FCPA
is essential as this law directly affects everyday business interactions between
the Company and non-US governments and government-owned or government-controlled
entities.

 

Violations of the FCPA can also result in violations of other US laws, including
anti-money laundering, mail and wire fraud, and conspiracy laws. The penalties
for violating the FCPA are severe. In addition to being subject to the Company’s
disciplinary policies (including termination), individuals who violate the FCPA
may also be subject to imprisonment and fines.

 

Aside from the FCPA, the Company may also be subject to other non-US
anti-corruption laws, in addition to the local laws of the countries in which
the Company conducts business. This Policy generally sets forth the expectations
and requirements for compliance with those laws.

 

Applicability. This Policy is applicable to all of the Company’s operations
worldwide. This Policy applies to all of the Company’s directors, officers, and
employees. This Policy also applies to the Company’s agents, consultants, joint
venture partners, and any other third-party representatives that, on behalf of
the Company, have conducted business outside of the US or interacted with non-US
government officials or are likely to conduct business outside of the US or
interact with non-US government officials.

 

--------------------------------------------------------------------------------


 

2.             Prohibited Payments.

 

Company employees and agents are prohibited from directly or indirectly making,
promising, authorizing, or offering anything of value to a non-US government
official on behalf of the Company to secure an improper advantage, obtain or
retain business, or direct business to any other person or entity. This
prohibition includes payments to third-parties where the Company employee or
agent knows, or has reason to know, that the third-party will use any part of
the payment for bribes.

 

(a)           Cash and Non-Cash Payments: “Anything of Value.” Payments that
violate the FCPA may arise in a variety of settings and include a broad range of
payments beyond the obvious cash bribe or kickback. The FCPA prohibits giving
“anything of value” for an improper purpose. This term is very broad and can
include, for example:

 

(i)            Gifts.

 

(ii)           Travel, meals, lodging, entertainment, or gift cards.

 

(iii)          Loans or non-arm’s length transactions.

 

(iv)          Charitable or political donations.

 

(v)           Business, employment, or investment opportunities.

 

(b)           Non-US Government Official. The FCPA broadly defines the term
non-US government official to include:

 

(i)            Officers or employees of a non-US government or any department,
agency, or instrumentality thereof.

 

(ii)           Officers or employees of a company or business owned in whole or
in part by a non-US government (a state owned or controlled enterprises).

 

(iii)          Officers or employees of a public international organization
(such as the United Nations, World Bank, or the European Union).

 

(iv)          Non-US political parties or officials thereof.

 

(v)           Candidates for non-US political office.

 

This term also includes anyone acting on behalf of any of the above.

 

On occasion, a non-US government official may attempt to solicit or extort
improper payments or anything of value from Company employees or agents. Such
employees or agents must inform the non-US government official that the Company
does not engage in such conduct and immediately contact the Company’s Chief
Compliance Officer, who shall be the Chief Financial Officer or other officer
designated by the Company’s Board of Directors.

 

--------------------------------------------------------------------------------


 

(c)           Commercial Bribery. Bribery involving commercial (non-governmental
parties) is also prohibited under this Policy. To this end, Company employees
and agents shall not offer, promise, authorize the payment of, or pay or provide
anything of value to any employee, agent, or representative of another company
to induce or reward the improper performance of any function or any
business-related activity. Company employees and agents also shall not request,
agree to receive, or accept anything of value from any employee, agent, or
representative of another company or entity as an inducement or reward for the
improper performance of any function or business-related activity.

 

3.             Permitted Payments.

 

The FCPA does not prohibit all payments to non-US government officials. In
general, the FCPA permits three categories of payments:

 

(a)           Facilitating Payments. The FCPA includes an exception for nominal
payments made to low-level government officials to ensure or speed the proper
performance of a government official’s routine, non-discretionary duties or
actions, such as:

 

(i)            Clearing customs.

 

(ii)           Processing governmental papers such as visas, permits, or
licenses.

 

(iii)          Providing police protection.

 

(iv)          Providing mail, telephone, or utility services.

 

(b)           Promotional Hospitality and Marketing Expenses or Pursuant to a
Contract. The Company may pay for the reasonable cost of a non-US government
official’s meals, lodging, or travel if, and only if, the expenses are bona
fide, reasonable, and directly related to the promotion, demonstration, or
explanation of Company products or services, or the execution of a contract with
a non-US government or agency.

 

(c)           Promotional Gifts. Promotional gifts of nominal value may be given
to a non-US government official as a courtesy in recognition of services
rendered or to promote goodwill. These gifts must be nominal in value and should
generally bear the trademark of the Company or one of its products.

 

4.             Political and Charitable Contributions.

 

Contributions to candidates for non-US political office are prohibited unless
the Company’s Chief Compliance Officer, who shall be the Chief Financial Officer
or other officer designated by the Company’s Board of Directors] pre-approves
them in writing. Charitable contributions to non-US charities must also be
pre-approved in writing by the Company’s Chief Compliance Officer, who shall be
the Chief Financial Officer or other officer designated by the Company’s Board
of Directors.

 

--------------------------------------------------------------------------------


 

5.             Record Keeping.

 

It is the Company’s policy to implement and maintain internal accounting
controls based upon sound accounting principles. All accounting entries in the
Company’s books and records must be timely and accurately recorded and include
reasonable detail to fairly reflect transactions. These accounting entries and
the supporting documentation must be periodically reviewed to identify and
correct discrepancies, errors, and omissions.

 

(a)           Authorization for Transactions. All transactions involving the
provision of anything of value to a non-US government official must occur only
with appropriate Company authorization.

 

(b)           Recording Transactions. All transactions involving the provision
of anything of value to a non-US government official must be recorded in
accordance with generally accepted accounting principles.

 

(c)           Tracking Transactions. All transactions involving the provision of
anything of value to a non-US government official must be tracked in a separate
log or record, with supporting documentation identifying:

 

(i)            The name and position of the employee requesting and authorizing
the transaction.

 

(ii)           The name and position of the non-US government official involved
in the transaction.

 

(iii)          A description, including the value, of the payment or provision
of anything of value, and where applicable, a description of the Company’s
products or services being promoted or the relevant contractual provision if the
payment was made pursuant to a contract.

 

6.             Cash Payments.

 

Cash payments of any kind to a third-party, other than documented petty cash
disbursements or other valid and approved payments, are prohibited. Company
checks shall not be written to “cash,” “bearer,” or anyone other than the party
entitled to payment except to replenish properly used petty cash funds.

 

7.             Representatives.

 

All third-party Company representatives must fully comply with the FCPA and all
other applicable laws.

 

--------------------------------------------------------------------------------


 

8.             Compliance.

 

Company employees and agents must be familiar with and perform their duties
according to the requirements set out in this Policy. Company employees or
agents who violate this Policy are subject to disciplinary action, up to and
including dismissal. Third-party representatives who violate this Policy may be
subject to termination of all commercial relationships with the Company.

 

To ensure that all Company employees and agents are thoroughly familiar with the
provisions of this Policy, the FCPA, and any other applicable anti-corruption
laws, the Company shall provide anti-corruption training and resources to those
Company employees and agents, as appropriate.

 

Any Company employee or agent who suspects that this Policy may have been
violated must immediately notify the Company as specified in the section
entitled “Reporting Policy Violations” below. Any Company employee who, in good
faith, reports suspected legal, ethical, or Policy violations will not suffer
any adverse consequence for doing so. When in doubt about the appropriateness of
any conduct, the Company requires that you seek additional guidance before
taking any action that may subject the Company to potential FCPA liability.

 

9.             Duty to Cooperate.

 

The Company may at times undertake a more detailed review of certain
transactions. As part of these reviews, the Company requires all employees,
agents, and third-party representatives to cooperate with the Company, outside
legal counsel, outside auditors, or other similar parties. The Company views
failure to cooperate in an internal review as a breach of your obligations to
the Company, and will deal with this failure severely in accordance with any
local laws or regulations.

 

10.          Questions About the Policy.

 

If you have any questions relating to this Policy, please contact Michael Vesey.

 

11.          Reporting Policy Violations.

 

To report potential violations of this Policy, immediately notify your
supervisor, manager or other appropriate personnel.

 

--------------------------------------------------------------------------------